DETAILED ACTION

1.	This Office action is responsive to the amendment filed 08/04/2022.  Claims 3-5 and 14-16 have been cancelled.  Claims 1, 2, 6-13 and 1-20 are presented for examination.

2.	Claims 1, 2, 6-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Morooka et al. (US 2007/0253254).
1. 	A semiconductor integrated circuit comprising: 
	a setting pad (corresponds to at least pins including selection pin 17, external pins I/O 0-7 and/or read enabling pin /RE; it is noted a pin is considered a pad (or part of a pad) since a pin is soldered to a pad making an easy connection point to the pad. Pins and pads accept the application of voltage levels including logic level H (for example 5V) or logic L (for example 0V));
a memory region configured to store plural kinds of 5setting conditions (corresponds to memory area 20,21, see Figs 3, 7, 9, 11, 11 and 16); 
a selection circuit configured to select a particular setting condition in accordance with a potential of the setting pad (see above and throughout Morooka for level H or L) from the plural kinds of the setting conditions to read the particular setting condition out of the memory region (corresponds to circuitry including initial Setup data area selection pin(s) 17, control circuit 15, see [0057]; I/O control circuit 16 and setup data area-information latch 23, see [0060-0063]); 
10a setting register configured to store the particular setting condition read out of the memory region (corresponds to setting registers including initial setup data latch 13 and failure replacement address latch 10, see [0008], [0005], [0069], [0070], [0075] and throughout); and 
a setting circuit configured to refer to the particular setting condition stored in the setting register to set an operating condition (corresponds to “conditions” discussed throughout).

Independent claim 10 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.

3.	Applicant's arguments filed 08/04/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above in section 2 given the newly amended claims.  

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

5.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139